Citation Nr: 1101032	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disability (COPD), claimed as due to radiation exposure 
and asbestos exposure.

2.  Entitlement to service connection for sarcoidosis, claimed as 
due to radiation exposure and asbestos exposure.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 
1973.  He also had active duty for training purposes (ACDUTRA) 
from August 15, 1971 to August 28, 1971 prior to active service, 
and additional ADUTRA in June 1974 and November 1974 after 
discharge from active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Boston, 
Massachusetts, regional office (RO) of the Department of Veterans 
Affairs (VA).  

Service connection for sarcoidosis and obstructive lung disease, 
claimed as secondary to radiation exposure and asbestos exposure, 
was initially denied in an August 1994 VA rating decision.  The 
Veteran did not file a timely appeal of that decision.

The Veteran filed to reopen his claim for entitlement to service 
connection for a respiratory/pulmonary condition in March 2005.  
At that time, the Veteran also filed initial claims of 
entitlement to service connection for diabetes mellitus and 
unspecified "residuals of radiation exposure".  These claims were 
denied in the above-referenced September 2005 rating decision, 
which the Veteran appealed.

The Veteran presented personal testimony at a Travel Board 
hearing before a Veterans Law Judge which was conducted at the 
Boston RO in October 2006.  A transcript of the hearing is 
associated with the Veteran's claims folder.

At this juncture, the Board notes that the Veterans Law Judge who 
conducted the October 2006 hearing has retired from the Board.  
The Veteran declined his right to an additional hearing in April 
2010. 

In June 2007, the Board reopened the respiratory/pulmonary 
disorder claim based on a change in the law as to how claims 
involving allegations of asbestos exposure are handled.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) [when 
there is an intervening change in the law or regulation creating 
a new basis for entitlement to benefits, a claim under the 
liberalizing regulation is a claim separate and distinct from the 
claim previously and finally denied and may be reviewed on a de 
novo basis].  Both claims were remanded for additional 
evidentiary and procedural development.  The requested 
development was accomplished as requested for both issues on 
appeal, and in December 2008 the Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny both claims.  The case was subsequently 
returned to the Board.

In March 2009, the Board again remanded the Veteran's claim for 
additional development.  The Veteran was to be provided with VA 
examinations in order to obtain etiological opinions regarding 
the relationship between the Veteran's claimed disability and 
active service, to include exposure to asbestos and radiation 
during service.  This development has been completed, and the 
appeal has been returned to the Board for further appellate 
review. 

The Board observes that the Veteran's claim has at times been 
characterized as service connection for sarcoidosis and as 
service connection for a respiratory disability, but has always 
been treated as a single disability.  However, the Board notes 
that while the medical evidence will show that the Veteran's 
sarcoidosis involves his lungs, it is a systemic disease that 
affects more than just the pulmonary system.  At the same time, 
the Veteran has a diagnosis of obstructive lung disease which the 
evidence will show has a multi-faceted etiology.  As only one of 
these disabilities is ready for appellate consideration, and as 
that consideration will be favorable to the Veteran, the Board 
has determined that it is in the interest of the Veteran for the 
claims for service connection for sarcoidosis and COPD to be 
considered separately.  This is reflected on the first page of 
this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for sarcoidosis and diabetes 
mellitus will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during active service.  

2.  The Veteran has a current diagnosis of COPD.  

3.  Medical opinion states that the asbestos exposure during 
service contributed to the development of the Veteran's COPD.  


CONCLUSION OF LAW

The Veteran's COPD was incurred due to active service.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met for the issue of entitlement to service 
connection for COPD secondary to asbestos exposure.  Furthermore, 
given the favorable nature of this decision, any failures in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the Veteran. 


Service Connection

The Veteran contends that he has developed COPD at least in part 
as a result of exposure to asbestos during active service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs (Secretary) 
promulgated any specific regulations.  However, in 1988 VA issued 
a circular on asbestos- related diseases which provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 were 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria. Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure. As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran. M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

The evidence of record shows that the Veteran has current 
diagnoses of COPD. 

During his hearing, the Veteran testified that while aboard the 
USS Compton "repair personnel were taking off asbestos packing 
from pipes directly over my rack.  I was exposed to asbestos 
which was in my bunk and pillow as well as the contained air in 
my bunk space."  He also asserts that while aboard the USS 
Holland he "was assigned to the after mess deck where I was 
exposed to asbestos on a daily basis."  See the Veteran's August 
10, 2007 Statement in Support of Claim; see also the October 2006 
hearing transcript, page 17.  A review of the Veteran's service 
personnel records confirms that he was stationed aboard the USS 
Compton during Active Duty for Training (ACDUTRA) in August 1971, 
and that he was aboard the USS Holland for most of the two years 
of active duty that began in September 1971.  Furthermore, the 
Board finds that the Veteran's testimony pertaining to the 
removal of the asbestos insulation from the pipes directly above 
his sleeping quarters is credible.  

Information confirming the presence of asbestos aboard either the 
USS Compton or the USS Holland has not been obtained through 
official channels.  However, an informal internet search confirms 
that asbestos was commonly used in the construction of World War 
II era destroyers, including the USS Compton.  It also shows that 
the USS Compton was used as a training ship during the period on 
which the Veteran served his two weeks of ACDUTRA, and that 
standard practice was for the trainees to spend a two week cruise 
in order to acclimate them to shipboard life.  In regards to the 
USS Holland, there is less information as to the presence of 
asbestos.  However, the shipyard where the USS Holland was 
constructed, Ingalls in Pascagoula, Mississippi, is noted to have 
commonly used asbestos during this period.  Therefore, based on 
the Veteran's testimony and the information pertaining to 
asbestos, the Board concedes that the Veteran was exposed to 
asbestos during service.  The Board notes that this constitutes 
an "injury" for the purposes of service connection in the 
context of ACDUTRA.  

Therefore, the evidence establishes that the Veteran has a 
current disability, and that he sustained an in-service injury by 
way of asbestos exposure.  However, exposure to asbestos in and 
of itself does not constitute a disability.  There must still be 
evidence of a relationship between the Veteran's asbestos 
exposure and the current diagnosis of COPD in order for service 
connection to be established.  

The report and opinion of the June 2009 VA pulmonary examination 
provides the final element of evidence of a nexus required for 
service connection.  This examiner notes that the Veteran gave a 
plausible history of asbestos exposure.  Although there were no 
pleural plaques on computed tomography (CT) scan, the examiner 
noted that this was not the "sine qua non" of asbestos 
exposure, obstructive lung disease related to asbestos exposure, 
or asbestosis.  

In this case, the examiner diagnosed the Veteran as having 
obstructive lung disease.  The examiner stated that the 
obstruction was likely multifactorial, and was due to 
sarcoidosis, the Veteran's history of smoking, and even the 
asbestos exposure.  He clarified by adding that it was at least 
as likely as not that asbestos exposure contributed, albeit in 
some small way, to obstructive lung disease in the Veteran.  In 
an addendum, the examiner further stated that inhalation of 
asbestos can lead to obstructive lung disease.  The most likely 
cause of obstructive lung disease in the Veteran was cigarette 
smoking, and sarcoidosis could also contribute to obstructive 
lung disease.  However, asbestos at least as likely as not 
contributed to the development of the Veteran's chronic 
obstructive lung disease.  

The June 2009 VA examiner found that the primary cause of the 
Veteran's COPD was due to his sarcoidosis and his history of 
smoking.  However, he further opined that asbestos contributed to 
the development of the COPD.  The law does not require that an 
injury during service be the only or even the primary cause of a 
disability.  Therefore, as there is evidence that the Veteran 
sustained injury due to asbestos inhalation during service, 
evidence of a current diagnosis of COPD, and evidence of a nexus 
between the COPD and the asbestos exposure, the Board concludes 
that entitlement to service connection is established.  


ORDER

Entitlement to service connection for COPD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 


	(CONTINUED ON NEXT PAGE)





REMAND

The Veteran contends that he has developed sarcoidosis as a 
result of active service.  He believes that this disability has 
developed as a result of exposure to asbestos or radiation.  

If sarcoidosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of sarcoidosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To this point, the adjudication of the Veteran's claim has 
focused on his contentions regarding asbestos and radiation.  
However, the February 2009 Informal Hearing Presentation contains 
an argument that the early stages of sarcoidosis manifested 
during active service.  This argument refers to medical 
information of record that notes sarcoidosis symptoms include a 
persistent cough, shortness of breath, a vague feeling of 
discomfort or fatigue, fever, weight loss, small red bumps on the 
face, arms, or buttocks, watery eyes, and arthritis symptoms.  
The Veteran's representative then noted that the Veteran 
complained of many of these symptoms during active service, 
including a rash on the upper thighs in April 1972, general 
malaise in August 1972 and April 1973, a cough on three different 
occasions, flu symptoms with fever in February 1973, pain and 
numbness of the facial area in February 1973, and fever again in 
January 1972.  The Board's review of these records confirms these 
incidents of treatment.  

The post service medical records have conflicting information as 
to when sarcoidosis was initially diagnosed.  The Veteran told 
the June 2009 examiner that he was diagnosed with sarcoidosis in 
1974.  However, at an April 1993 examination, the Veteran gave a 
history of dyspnea on exertion and shortness of breath while 
playing baseball in 1976.  Later that year he was in Scotland, 
when he experienced additional symptoms and was hospitalized.  It 
was during these hospitalizations that he was first diagnosed 
with sarcoidosis.  VA treatment records dated subsequent to April 
1993 repeatedly state that sarcoidosis was first diagnosed in 
Scotland, and the timeline given would place this diagnosis in 
the 1970s or 1980s.  The claims folder does not contain the 
hospital records from Scotland, and there is no indication that 
an attempt has been made to obtain these records.  

The March 2009 Board remand requested that the Veteran be 
provided a VA examination, and that the examiner opine whether 
sarcoidosis was related to any incident of the Veteran's military 
service, to include asbestos exposure.  In response, the June 
2009 examiner opined that "The cause of sarcoidosis has not been 
elucidated."  However, the examiner did not offer an opinion as 
to whether or not the sarcoidosis was initially manifested during 
service or during the one year presumptive period following 
discharge from service.  Given the symptoms recorded in service 
that may be a possible indication of sarcoidosis, and the 
proximity of the initial diagnosis of this disability to both the 
Veteran's discharge and the presumptive period following 
discharge, the Board finds that such an opinion must be obtained 
before adjudication of the Veteran's claim.  

Regarding the Veteran's claim for service connection for diabetes 
mellitus, the record contains repeated references to steroid 
induced diabetes mellitus, and a December 2009 examiner opined 
that the Veteran's diabetes mellitus developed secondary to the 
steroids used to treat his sarcoidosis.  Therefore, the claim for 
service connection for diabetes mellitus is inextricably 
intertwined with the claim for service connection for sarcoidosis 
and must be adjudicated together.  Consequently, this claim will 
be held in abeyance until the claim for sarcoidosis is ready for 
adjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that 
he identify all treatment sources relating 
to the initial diagnosis of his 
sarcoidosis, including those in Scotland.  
After obtaining any necessary permission 
from the Veteran, obtain these records and 
place them in the claims folder.  If they 
are unavailable, the Veteran should be 
notified and provided an opportunity to 
obtain these records on his own.  

2.  After the completion of the 
development requested above, the claims 
folder should be returned to the VA 
examiner who conducted the June 2009 
pulmonary examination.  The examiner's 
attention is directed to the Veteran's 
service treatment records, as well as any 
additional records obtained that pertain 
to the initial diagnosis of the Veteran's 
sarcoidosis.  After the review of these 
records, the examiner should attempt to 
express the following opinions: 
1) Is it as likely as not that any of the 
Veteran's complaints or symptoms noted 
during active service represent the 
initial manifestation of sarcoidosis?
2) Is it as likely as not that sarcoidosis 
initially manifested either during active 
duty or the one year period following 
discharge from active duty?

If the examiner who conducted the June 
2009 examination is no longer available, 
the claims folder should be forwarded to a 
physician qualified to provide the 
requested opinions.  An additional 
examination should only be scheduled if 
these physicians deem it necessary.  

The reasons and bases for all opinions 
should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


